Exhibit AMENDED AND RESTATED PARTICIPATION AGREEMENT This Amended and Restated Participation Agreement (the “Agreement”) is made and entered into as of this 8th day of December, 2006, by and between Ridgelake Energy, Inc., a Louisiana corporation, whose mailing address is 3636 N. Causeway Blvd., Suite 300, Metairie, Louisiana 70002-7216, sometimes hereinafter referred to as “Ridgelake,” GulfX, LLC, a Delaware limited liability company, whose mailing address is 15 Rheola Street, West Perth, Western Australia 6005, Australia, sometimes hereinafter referred to as “GulfX,” and South Marsh LLC, a Delaware limited liability company, whose mailing address is 15 Rheola Street, West Perth, Western Australia 6005, Australia, sometimes hereinafter referred to as “South Marsh.” GulfX and South Marsh are sometimes individually referred to herein as a “Participant” and collectively as the “Participants.” Ridgelake, GulfX, and South Marsh are sometimes individually referred to herein as a “Party” or collectively as the “Parties.” WITNESSETH: WHEREAS, Ridgelake and GulfX entered into that certain Participation Agreement, dated January 18, 2006 (the “Original GulfX Agreement”), pursuant to which Ridgelake granted to GulfX the right to acquire an undivided twenty percent (20%) working interest in the oil and gas leases more particularly described in Exhibit A attached hereto, which cover the OCS Blocks set forth below (hereinafter jointly referred to as the “Leases” or individually as the “Lease”), all subject to the terms, conditions, reservations and limitations provided for in the Original GulfX Agreement: OCS Lease No.: OCS Area Name/ Block: OCS-G 26190 Viosca Knoll Block 79 (“VK 79”) OCS-G 26560 High Island Area, East Addition, South Extension, Block A 307 (“HI A-307”) OCS-G 27078 Vermilion Area, South Addition Block 317 (“VM 317”) OCS-G 27089 South Marsh Island, South Addition Block 138 (“SMI 138”) OCS-G 27091 South Marsh Island, South Addition Block 152 (“SMI 152”) WHEREAS, pursuant to that certain South Marsh Participation Agreement, dated February 7, 2006, between GulfX and South Marsh, GulfX assigned to South Marsh an undivided 37.5% of GulfX’s rights under the Original GulfX Agreement, insofar and only insofar as the Original GulfX Agreement covers the Leases covering SMI 138 and SMI 152 (collectively, the “SMI Leases”), so that, after giving effect to such assignment (the “Partial Assignment”), GulfX had the right to acquire an undivided 12.5% working interest in the SMI Leases, and South Marsh had the right to acquire an undivided 7.5% working interest in the SMI Leases; and WHEREAS, pursuant to that certain Participation Agreement, dated September 18, 2006, between South Marsh and Ridgelake (the “Original South Marsh Agreement”), Ridgelake granted to South Marsh the right to acquire an undivided ten percent (10%) working interest in the Leases covering VK 79, HI A 307, and VM 317 (the Original GulfX Agreement and the Original South Marsh Agreement are collectively referred to herein as the “Original Agreements”); and WHEREAS, GulfX desires to acquire from Ridgelake, and Ridgelake desires to grant to GulfX, the right to acquire an additional undivided 3.75% working interest in the Lease covering SMI 138, and after giving effect to the Original GulfX
